                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

  JASON A. SAYLOR,                                    )
                                                      )
            Plaintiff,                                )         Civil Action No. 6:18-CV-212-CHB
                                                      )
  v.                                                  )
                                                      )                  JUDGMENT
  ANDREW SAUL, Commissioner of                        )
  Social Security,                                    )
                                                      )
            Defendant.
                                        ***     ***       ***    ***
       In accordance with the Memorandum Opinion and Order entered on this date, the Court

hereby ORDERS and ADJUDGES as follows:

       1.        The decision of the Commissioner is AFFIRMED pursuant to sentence four of 42

U.S.C. § 405(g) as it was supported by substantial evidence and was decided by proper legal

standards;

       2.        This matter is DISMISSED and STRICKEN from the Court’s active docket; and

       3.        This judgment is FINAL and APPEALABLE.

             This the 30th day of July, 2019.




                                                -1-
